TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00377-CV


                                         In re Dora Canizales


                                  N. A. B. and A. D. J., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




             FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-FM-13-003295, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING

                              ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of N.A.B. and A.D.J. The

subject of this proceeding is court reporter Dora Canizales, who has failed to comply with this

Court’s order to file the reporter’s record.

               On June 19, 2014, we ordered Canizales to file the record by June 30, 2014 and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.

               Therefore, it is hereby ordered that Dora Canizales shall appear in person before this

Court on Wednesday, July 16, 2014, at 1:30 p.m., in the Third Court of Appeals courtroom, located

on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County,

Texas, to show cause why she should not be held in contempt and have sanctions imposed for her
failure to obey our June 19, 2014 order. This order to show cause will be withdrawn and Canizales

will be relieved of her obligation to appear before this Court as ordered above if the clerk of the

Court receives the complete reporter’s record before July 14, 2014.

              It is ordered on July 2, 2014.



Before Justices Puryear, Pemberton and Field